Citation Nr: 0943647	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder, to include asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran had an unverified period of service in the U. S. 
Army Reserves and was apparently called up for active duty to 
serve in Iraq from February 2003 to September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The available service treatment records that on September 1, 
1995, the Veteran complained of a productive cough.  The 
assessment was "clinical bronchitis/acute laryngitis."  A 
February 1999 period examination and adjunct medical history 
questionnaire were negative.  In March 2003 he complained of 
nasal congestion and coughing.  In August 2004 he reported 
often having been exposed to smoke from burning trash or 
feces, vehicle or truck exhaust fumes, JP-8 or other fuels as 
well as sand and dust; and sometimes having been exposed to 
pesticides, tent heater smoke, and solvents.  In a February 
2005 medical history questionnaire he reported having or 
having had bronchitis.  It was reported that he had had 
bronchitis in 1995 but it was also reported that he had a 
history of an episode of bronchitis in basic training.  

On VA examination in March 2005 the Veteran's claim file was 
not available for review but his VA electronic medical 
records were noted.  He had been evaluated by VA Pulmonary 
Service for a complaint of intermittent asthma.  This was not 
a complaint of wheezing or chest tightness, but several bouts 
of excessive postnasal drip and mucus production that he 
experienced only after jogging some distance.  This symptom 
had started while he was in Iraq and remained an intermittent 
problem.  He had had similar problems after returning to the 
U.S., but perhaps to a milder degree.  He was being evaluated 
by the VA Pulmonary and the Infectious Disease clinics.  He 
was awaiting full evaluation through the Infectious Disease 
clinic on March 18, 2005, to discuss further management 
because of concerns with chronic "INH" therapy since his 
serum bilirubin levels were mildly elevated.  

On VA examination in July 2006 it was noted that the Veteran 
had been evaluated on several occasions by VA Pulmonary 
Service and there was a possible diagnosis of 
exertional/exercise induced asthma, for which he was given 
Albuterol to use as needed.  The Pulmonary Service staff 
informed the examiner that the Veteran had been very 
persistent in requesting tests and test results.  He had had 
three PFTs, two exercise PFTs, a chest X-ray, and two CT 
scans since December 2004.  It was noted that the results of 
three PFTs had ranged from normal to mild restrictive disease 
and according to the most recently interpreted report, in 
March 2006, there was mild restrictive physiology.  An 
October 2004 chest X-ray had been normal.  CT scans, in 
October 2005 and March 3006, showed a mosaic pattern of the 
lungs suggesting small airway disease.  An exercise PFT last 
November did not reveal any evidence of exercise induced 
asthma and on learning this, the Veteran had insisted the 
test was insufficient because he had not exercised 
exhaustively enough, so the test had been re-administered on 
April 7, 2006, through the Yale University Medical Center but 
the results had not yet been interpreted.  

The examiner could not state whether the current abnormal CT 
scan and mild restrictive problem were related to any active 
duty experience, specifically the Veteran's active duty in 
Iraq.  Because results of the exercise PFT at Yale University 
were not available, the examiner could not make a 
determination as to the existence of exercise induced asthma 
and, even if he could, he could not state whether it would be 
due to his active duty in Iraq.  The examiner suggested that 
the results of the recent exercise PFT be obtained from the 
West Haven VA Pulmonary Service, and if further determination 
was needed, specifically request an opinion from a 
pulmonologist as to the possibility that the Veteran's mild 
airway disease was related to his time in Iraq.  

After the appeal was certified to the Board, the Veteran 
submitted additional evidence.  A July 2007 VA CT scan of the 
chest was suspicious for small airway disease and pulmonary 
arterial hypertension.  In August 2007 it was noted that 
work-ups so far had shown a restrictive pattern on PFTs.  
There was an assessment of episodic dyspnea during exercise.  
Other etiologies for his symptoms had to be considered given 
his "worse restriction on PFTs". In light of his exposure 
history in Iraq he might have the beginning of interstitial 
lung disease, like silicosis, hypersensitivity or "CTD" 
although not picked up by CT scan yet.  His elevated indirect 
bilirubin in the past might be Gilbert's syndrome, but 
"NASH" was also possible.  

The additional evidence also included documents verifying his 
military occupational specialty as a petroleum supply 
specialist.  Also enclosed was an article from the Naval 
Health Research Center Detachment (Toxicology) entitled 
Biological and Health Effects of JP-8 Exposure.  

The records of the Veteran's treatment and evaluation by a VA 
Pulmonary Service and VA Infectious Disease Service are not 
on file.  Likewise, the results of the March 18, 2005, 
evaluation by a VA Infectious Disease Service and the report 
of testing through the Yale University Medical Center are not 
on file.  

Also, given the absence of the noted records and the 
suggestion by the recent VA examiner that these should be 
obtained, and that an evaluation by a pulmonologist might be 
helpful, the Veteran should be afforded a VA examination by a 
pulmonologist.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify the Veteran's 
inclusive dates of service in the U.S. 
Army Reserves and active service in Iraq 
or Kuwait, or both.  This should include 
clarifying whether in September 1995, when 
he possibly had clinical bronchitis, he 
was on active duty, active duty for 
training (ADCUTRA), or inactive duty for 
training (INACDUTRA). 

2.  The RO should contact the Veteran and 
ask that he provide the inclusive dates 
and places of all treatment or evaluation 
by any VA Pulmonary Service as well as any 
VA Infectious Disease Service.  

The RO should ensure that all such records 
are obtained and associated with the claim 
file.  This should include the results of 
an evaluation through the Infectious 
Disease clinic on or about March 18, 2005, 
as well as any testing on or about April 
7, 2006, through the Yale University 
Medical Center.  

3.  The Veteran should be afforded an 
examination by a pulmonologist for the 
purpose of determining whether he now has 
any chronic pulmonary pathology and, if 
so, the etiology and time of onset 
thereof.  Specifically, the examiner 
should render an opinion as to whether any 
current pulmonary pathology that the 
Veteran now has is at least as likely as 
not related to his military service.  

The claim folder must be made available to 
the examiner for review.  

In formulating an opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the evidence 
both for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against causation.  

Discuss the rationale for any diagnosis or 
opinion reached.  If however, no opinion 
can be rendered, please explain why this 
is not possible.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and must 
provide the rationale therefore.   

If possible, all necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion 
of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.   

4.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
Supplemental Statement of the Case and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

